United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1920NE
                                   _____________

United States of America,               *
                                        *
                    Appellee,           *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the District
Isidro Perez-Coronel, also known as     * of Nebraska.
Isidro Perez, also known as Isidro      *
Coronel, also known as Isidro Coronel- *        [UNPUBLISHED]
Perez, also known as Rico,              *
                                        *
                    Appellant.          *
                                   _____________

                            Submitted: October 23, 1998
                                Filed: October 28, 1998
                                  _____________

Before FAGG, ROSS, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

      Isidro Perez-Coronel was indicted for conspiracy to distribute methamphetamine.
See 21 U.S.C. § 846 (1994). After the district court denied Perez-Coronel’s motion to
dismiss the indictment, Perez-Coronel entered an unconditional guilty plea. The district
judge accepted Perez-Coronel’s guilty plea and deferred acceptance of the plea
agreement until sentencing. The plea agreement stated the Government would file a
motion requesting a downward departure from the Sentencing Guidelines only if the
Government determined Perez-Coronel had provided substantial assistance in the
investigation or prosecution of others. When the Government refused to file a motion
for downward departure, Perez-Coronel moved to withdraw his guilty plea. The district
court also denied this motion.

       Perez-Coronel first contends the district court committed error in denying his
motion to dismiss the indictment because Hispanics were unconstitutionally
underrepresented on the grand jury and because the grand jury selection process
systematically excludes Hispanics. Perez-Coronel waived this argument by entering an
unconditional guilty plea after the district court denied his motion to dismiss. See United
States v. Vaughan, 13 F.3d 1186, 1187-88 (8th Cir. 1994). Even if we were to consider
the merits of Perez-Coronel’s challenge to the District of Nebraska’s grand jury selection
process, that challenge is foreclosed by this Court’s recent decision in United States v.
Sanchez, No. 97-4217, 1998 WL 661197, at *7-9 (8th Cir. Sept. 28, 1998).

       Perez-Coronel also contends the district court committed error by denying his
motion to withdraw his guilty plea after the Government refused to file a motion for
downward departure. Contrary to Perez-Coronel’s contention that the Government acted
in bad faith, the plea agreement did not require that the Government file a motion for
downward departure unless the Government decided Perez-Coronel provided substantial
assistance in the investigation or prosecution of others. Having reviewed the record, we
agree with the district court that Perez-Coronel was not entitled to relief on his motion
to withdraw his guilty plea because Perez-Coronel failed to make the required substantial
threshold showing of prosecutorial discrimination or irrational conduct. See Wade v.
United States, 504 U.S. 181, 185-87 (1992); United States v. Kelly, 18 F.3d 612, 617-18
(8th Cir. 1994); United States v. Romsey, 975 F.2d 556, 557-58 (8th Cir. 1992). Thus,
the district court did not abuse its discretion in refusing Perez-Coronel’s request to
withdraw his guilty plea. See Kelly, 18 F.3d at 618-19.

      We find no reversible error and affirm without further discussion.


                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-